Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darlene J. Davis appeals various pretrial orders and the district court’s final order denying relief on her complaint filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Equal Pay Act, 29 U.S.C. § 206(d) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Comcast Corp., No. 1:13-cv01513-GBL-IDD (E.D.Va. Jan. 26, 2015). Davis has filed a motion for a hearing in this Court, stating that she did not receive one of Comcast’s attachments to its response. Because Comcast has now filed the requested attachment, we deny Davis’ motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.